Case 2:18-ml-02814-AB-FFM Document 199-27 Filed 02/26/19 Page 1 of 2 Page ID
                                 #:6528




                EXHIBIT 46
                                                                                                              EXHIBIT 46-1
                Case 2:18-ml-02814-AB-FFM Document 199-27 Filed 02/26/19 Page 2 of 2 Page ID
                                                 #:6529

             From:              Fowler, Bennie (B.W.) <bfowler@ford.com>
             Sent:              Monday, October 13, 2014 6:29 PM
             To:                Jordan, Burt (B.R.)<bjordan7@ford.com>; Toney, Frederiek (.)
                                <ftoney@ford.com>
             Subject:           Fwd: DPS6 Clutch Reman 10-7-2014 V4.pptx
             Attach:            DPS6 Clutch Reman 10-7-2014 V4. pdf; ATT0000 l .htm


            Team we will need your help to improve our fourth quarter performance. As you can see from the value
            stream every one is getting rich off of the dps6.This has cost us 3 dollars per share in stock price. I have
            assigned a person to work full time on getting the salvage complete. Can I get a full time persons to help
            with the other mark up opportunities.


            Begin forwarded message:

                    From: "Gardner, Greg (G.D.)" <ggardne2@ford.com>
                    To: "Fowler, Bennie (B.W.)" <bfowler@ford.com>
                    Subject: DPS6 Clutch Reman 10-7-2014 V4.pptx




Produced Subject to a Confidential Protective Order                                                                  VGSS-00342577
